Citation Nr: 9935754	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-08 200	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1985.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 RO decision which denied 
service connection for PTSD and denied an increase in a 
noncompensable rating for service-connected bilateral hearing 
loss.  A personal hearing at the RO was held in August 1998.

The Board notes that the March 1997 RO decision also denied a 
compensable rating for service-connected tinnitus, and the 
veteran did not appeal that decision.  After the case was 
sent to the Board, the rating criteria for tinnitus were 
changed (effective June 10, 1999) to provide that a 10 
percent rating may be granted for tinnitus when it is 
recurrent (and regardless of its etiology).  See 38 C.F.R. 
§ 4.87, Code 6260 (1999).  Although the rating for the 
veteran's tinnitus is not on appeal, the Board refers the 
matter for RO review in light of the recent change in 
regulation.


FINDINGS OF FACT

1.  During service, the veteran did not engage in combat with 
the enemy, and there is no credible supporting evidence that 
an in-service stressor, which might lead to PTSD, actually 
occurred.  

2.  The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level I in the right 
ear and auditory acuity level I in the left ear.



CONCLUSIONS OF LAW

1.  Claimed PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1998 and 1999).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.85, Code 6100 (1998 and 
1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from May 1965 
to May 1985, when he retired based on completion of 20 years 
of service.  He had service in Vietnam from February 1968 to 
February 1969.  His service personnel records show that his 
primary military occupational specialty (MOS) was that of a 
food service specialist, including during his Vietnam service 
when he was a cook at headquarters of an infantry battalion.  
The veteran received several service medals, including 
decorations showing he served in Vietnam; however, he 
received no decorations evincing combat service, nor do his 
service records otherwise indicate he engaged in combat.  A 
review of his service medical records reveals no chronic 
psychiatric problems.  On his retirement examination in 
February 1985, his psychiatric system was found to be 
clinically normal.  On the accompanying report of medical 
history, the veteran reported a history of frequent trouble 
sleeping, depression and excessive worry, and nervous 
trouble.  

At an August 1985 VA psychiatric examination for compensation 
purposes, the veteran gave a history of depression and 
excessive worry when he was still in service in 1984 and 
1985, as well as a history of trouble sleeping for years.  He 
indicated that before retiring from service he had a lot of 
stress from his job and from difficulty with his commanding 
officer who did not trust him to do his job.  He said that he 
previously had dreams about his superior but they had just 
about ceased.  He said that since his service retirement he 
was worried about not working.  He related that he was also 
worried about his children who had been molested when young, 
and he was worried about a recent incident in which an 
individual wanted to marry one of his daughters.  The veteran 
said that he thought his problems would be in order once he 
got a job.  On mental status examination, findings were 
normal, although it was noted that the veteran complained of 
some trouble getting to sleep at night and had some 
situational anxiety and recurring dreams related to his 
retirement and his boss right before retirement.  The 
diagnostic impression was adjustment disorder with mixed 
emotional features.  Precipitating stress was said to be 
retirement and a distrustful boss.

On VA audiological examination in October 1985, it was noted 
that the veteran had hearing loss in both ears at high 
frequencies.  

In a December 1985 decision, the RO granted service 
connection and a noncompensable rating for bilateral high 
frequency hearing loss.  Service connection was denied for a 
psychiatric condition, including an adjustment disorder, and 
the veteran did not appeal.

VA medical records for years thereafter show treatment for 
physical ailments and do not indicate psychiatric symptoms 
until 1994.  Records from 1994 show complaints of a sleep 
disturbance and depression.  Studies reportedly showed no 
physical cause for the sleep problem, and records from 
November and December 1994 note the veteran would be referred 
for psychiatric evaluation for possible PTSD and a possible 
psychiatric cause for sleep problems.

A January 1995 VA medical record shows that the veteran 
reported that he could not sleep with his wife due to night 
violence since his return from Vietnam.  The diagnostic 
impression was depression, rule out PTSD.  The veteran was to 
be referred to Dr. Colin Doyle, a VA psychologist, for 
further evaluation.

VA mental health clinic records from February to June 1995 
show that the veteran was seen by Dr. Doyle and others for 
reported symptoms of PTSD.  It was noted that he symptoms 
such as sleep problems, depression, diminished interest in 
significant activities, and recurrent distressing 
recollections.  The diagnostic assessments included PTSD 
(Vietnam), chronic, severe.  

In August 1995, the veteran filed claims for service 
connection for PTSD and for a compensable evaluation for 
service-connected bilateral hearing loss.  

With his August 1995 claim for service connection for PTSD, 
the veteran submitted a statement regarding his experiences 
during service in Vietnam.  The veteran indicated that he 
performed duties as an infantryman and as a combat mess 
sergeant.  He maintained that he experienced stressful events 
such as armed combat, incoming rocket and mortar attacks, and 
two helicopter accidents.  He said that he was wounded within 
a few days of arriving in Vietnam.  The veteran stated that 
over the past 26 years, he had nightmares 20-25 times per 
month and flashbacks 40-50 times per month regarding events 
in Vietnam.  He reported that he had other symptoms such as 
difficulty concentrating, numbness, jumpiness, feelings of 
detachment, and sleep disturbance.  He reported he was first 
treated for PTSD in 1995.

In a September 1995 statement, Dr. Doyle (VA psychologist), 
stated that the veteran suffered from chronic PTSD with 
severe industrial impairment.  It was noted that the veteran 
had recurrent and intrusive recollections and dreams of 
traumatic events, marked diminished interest in significant 
activities, feelings of detachment from others, severe sleep 
disturbance, irritability, difficulty concentrating, 
hypervigilance, and exaggerated startle reaction.  Dr. Doyle 
reported that the veteran was a mess sergeant but fought 
beside the infantry in Vietnam during the Tet Offensive in 
1968.  

An October 1995 VA audiometric evaluation reveals that the 
veteran had pure tone thresholds in the right ear of 20, 25, 
30, and 35 decibels at 1,000, 2,000, 3,000, and 4,000 hertz 
respectively.  The average pure tone threshold for the right 
ear was 28 percent.  Pure tone thresholds in the left ear 
were 20, 25, 40, and 60 decibels at the same frequencies.  
The average pure tone threshold for the left ear was 36 
percent.  Speech recognition scores were 92 percent in both 
ears.  The examiner noted that the veteran had normal hearing 
in the lower frequencies with mild to moderate high frequency 
sensorineural hearing loss, bilaterally.  

In a December 1995 the veteran submitted a form regarding 
service events that he claimed led to PTSD.  He stated that 
he experienced mortar and rocket attacks and was injured in a 
night ambush attack in February 1968.  He said that he 
witnessed several others who were killed or wounded in action 
but was unable to provide the names of such individuals.  

On VA PTSD examination in December 1995, the veteran reported 
ongoing and long term difficulty since returning from Vietnam 
including sleep disturbance, nightmares, night sweats, and 
punching his wife in the middle of the night.  He stated that 
he was depressed and isolated himself from others.  It was 
noted that his wife indicated that she has found him sitting 
in the kitchen with a gun in the middle of night and that he 
sleeps with a loaded gun beside the bed.  The veteran 
reported that he was jumpy with loud noises, tended to avoid 
crowds, and avoided anything having to do with war.  He 
related that he had a short temper, poor concentration, and 
was tired all of the time.  The veteran maintained that 
although he was a cook in Vietnam, he was required to serve 
the troops two hot meals per day and it was not unusual for 
him to be flown into the middle of the jungle, especially to 
night defensive positions.  He said that on one occasion, he 
was hit by a grenade in the back and was supposed to receive 
the Purple Heart medal.  On mental status examination, the 
veteran was alert, oriented, and cooperative, but agitated at 
times.  Mood was depressed with a congruent affect.  It was 
noted that there was some evidence of mild paranoia.  The 
diagnostic impression was PTSD.  The examiner commented that 
even though the veteran was a cook in service he was involved 
in combat.  

The RO referred the veteran's case to the United States Armed 
Services Center for Research of Unit Records (USASCRUR), so 
that an attempt could be made to verify claimed service 
stressors.  In a February 1997 letter, the USASCRUR responded 
that unit histories, morning reports, and daily staff 
journals did not document the February 1968 incident reported 
by the veteran.  It was noted that the veteran did not appear 
in casualty data.  It was noted that the records showed that 
while in Vietnam the veteran was a food service specialist at 
headquarters of an infantry battalion, and the records did 
not show he was assigned or attached to an infantry unit in 
the field.  

The veteran submitted a January 1998 statement from Dr. Doyle 
who indicated that the veteran suffered from chronic PTSD.  
He stated that the veteran was wounded in Vietnam during an 
ambush and was with the infantry when a mortar attack 
occurred.  Dr. Doyle also noted that the veteran had various 
PTSD symptoms.

In his February 1998 notice of disagreement, the veteran 
reiterated his claim that, although he was a cook, he was 
subject to small arms and artillery fire when serving meals 
to members of his company.  

During an August 1998 RO hearing, the veteran asserted that 
he had PTSD as a result of his experiences during active 
service.  He reiterated his claim that he was exposed to 
incoming artillery, rocket, and mortar attacks in Vietnam.  
He testified that he received a shrapnel wound during an 
ambush and was taken to a field hospital but records of such 
injury were missing.  He related that he was supposed to 
receive the Purple Heart medal due to his combat injury.  He 
stated that he served meals to infantry soldiers and was 
under enemy fire when he stayed with them at night defensive 
positions.  He said that he knew of three soldiers who were 
killed in action but he could not recall their names.  He 
asserted that he had various symptoms of PTSD.  The veteran's 
wife testified that she urged him to get help many years ago 
for PTSD symptoms but he refused because he felt it would 
prevent his promotion in the Army.  




II.  Analysis

A.  Service connection for PTSD

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a); Gaines v. West, 11 Vet.App. 353 (1998); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in service stressor.  
38 C.F.R. § 3.304(f) (1998).  

This regulation was recently revised, and now provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999) (as revised June 18, 1999, effective from 
March 7, 1997).  

Service medical records from the veteran's 1965-1985 period 
of active duty are negative for a diagnosis of a psychiatric 
disorder.  The veteran reported a history of nervous symptoms 
on his 1985 service retirement examination; however, the 
psychiatric system was objectively normal.  A post-service 
1985 VA psychiatric examination led to a diagnosis of an 
adjustment disorder, but such was related to the veteran's 
job situation, and there was no history given at that time of 
any psychiatric problems from the veteran's Vietnam service 
in 1968-1969.  Later post-service medical records, until 
1994, show no psychiatric problems, and in 1994 the veteran 
was referred for psychiatric evaluation partly to rule out 
PTSD.  PTSD has been diagnosed a number of times since 1995.

While there is a diagnosis of PTSD, another requirement for 
service connection for PTSD is credible supporting evidence 
that a claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The veteran's service records do not 
show that he engaged in combat with the enemy.  Service 
personnel records show that he had a non-combat occupational 
specialty of food service specialist, including when he was a 
cook in Vietnam and assigned to headquarters.  He received no 
decorations evincing combat and the service records contain 
no other evidence of combat exposure.  Based on all the 
evidence, the Board concludes that the veteran did not engage 
in combat.  See VAOPGCPREC 12-99.

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Fossie v. West, 12 Vet.App. 1 (1998); Cohen v. 
Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 
(1994); Zarycki v. Brown, 6 Vet.App. 91 (1993).  The 
veteran's official service records do not verify the alleged 
stressors, and the USASCRUR was unable to corroborate 
stressful events reported by the veteran.  In this regard, 
the Board notes that the veteran claimed that he was wounded 
in action and was supposed to receive the Purple Heart medal, 
that he at times he was a cook for an infantry unit in the 
field, etc.; however, service records and the USASCRUR do not 
verify his allegations of stressors.  

The file contains no credible supporting evidence to 
corroborate the occurrence of the alleged stressors, which 
remain unsubstantiated.  Since the Board finds that the 
veteran did not experience a stressor in service which might 
reasonably lead to the development of PTSD, there is no basis 
for a finding of PTSD related to service.  

As the veteran did not engage in combat and there is no 
credible supporting evidence of an in-service stressor, 
service connection for PTSD is not warranted.  The 
preponderance of the evidence is against the claim.  Thus the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  Increased rating for bilateral hearing loss

The veteran's claim for a compensable rating for bilateral 
hearing loss is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Codes 6100 to 6110 (1998).  

The Board notes that regulations concerning the evaluation of 
hearing impairment were revised effective June 10, 1999, 
during the pendency of the veteran's appeal.  However, there 
were no material changes which would affect the present case.  
See 38 C.F.R. §§ 4.85, 4.86 (1999), 64 Fed.Reg. 25202 (1999).  

The results of the 1995 VA audiological examination (the 
average decibel thresholds for the four frequencies, and 
speech discrimination scores) correlate to auditory acuity 
numeric designation I in the right ear, and auditory acuity 
numeric designation I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI.  These numeric designations in combination 
correspond to a noncompensable evaluation.  See 38 C.F.R. 
§ 4.85, Table VII, Code 6100.  

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In the instant case, the application 
of the rating schedule to the test results clearly 
demonstrates that no more than a 0 percent schedular rating 
is warranted in this case.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a compensable evaluation for bilateral hearing loss 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  

An increased (compensable) evaluation for bilateral hearing 
loss is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

